Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
When considered as a whole, and in light of Applicant’s specification, claims 11-13, 16-21 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: 

As to independent claim 11:
The closest prior art of Coffman et al. (US20150345068, Coffman) shows:
A display control method for a sliding block in a touch screen  (¶ [0048]) (e.g., user may scroll the series of wash cycle icons 250 by use of a swiping/brushing motion across the display portion 200), comprising:
determining whether the sliding block is in a static state (¶ [0048]); and 
detecting a region where the sliding block is located in the touch screen; and setting an icon of the sliding block according to a detection result and a state of the sliding block, wherein N regions are preset in the touch screen, (¶ [0035]) (e.g., a colors wash cycle is selected by centering and enlarging the Colors wash cycle icon 258; icons may include animation to further provide an indication to the user of, for example, the selection of an icon, the location of an icon, or to otherwise identify a position or area on the display portion 200 defining an icon or how to further select a wash cycle icon 25) 
However, Coffman fails to specifically show:
and the step of setting the icon of the sliding block according to the detection result and the state of the sliding block specifically comprises: setting the icon of the sliding block as a P1 icon if the sliding block is in an n-th region and in the static state; and setting the icon of the sliding block as a P2 icon if the sliding block is in the n-th region and in a moving state, and wherein n = 1, 2, ..., N and wherein P1 and P2 are first and second icons in a corresponding group of icons in the preset n-th region, respectively (note: this limitation is interpreted as reasonably claiming that there are two displayed images within the referenced n-th region of a scrolling display--e.g., “the sliding block”--, a p1 icon  when the scrolling display is static and a p2 icon when the scrolling display is moving).

As to dependent claims 12-13, 16-21:
These claims are allowed because they depend from allowable independent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        8/6/2022